This office action is in response to the amendment filed on 04/26/2022.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Siragusa on 06/13/2022.
The application has been amended as follows: 

CLAIMS:
13.         (Currently Amended)  A method of actively managing thermal loads comprising: 
measuring a current temperature of a fuel during operation of a gas turbine engine; 
measuring a fuel mass contained within the fuel system  in addition to the current temperature of the fuel during operation of the gas turbine engine; 
determining that the measured fuel mass is within a predefined range in view of the measured temperature that is indicative of a capacity of the fuel to accept additional heat input; and 
transferring heat into the fuel in response to the measured fuel mass 

15.         (Currently Amended)  The method as recited in claim 14, further including measuring  an oxygen content within the fuel and transferring heat into the fuel in response to the measured oxygen content within the fuel being within a predefined range.

Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed in view of the amendments to the claims and applicant’s arguments (particularly pages 6-7) filed on 04/26/2022.  
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a control valve governing a flow of coolant into the heat exchanger; and a controller adjusting the control valve to communicate coolant to the heat exchanger based on a determined capacity of the coolant to accept heat in view of the measured temperature of the coolant and that the measured parameter of the coolant is within a predefined range, wherein the coolant comprises fuel from a fuel system, the fuel system including a fuel tank holding a mass of fuel and at least one fuel pump communicating fuel to the heat exchanger”. 
With respect to independent claim 8, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a control valve governing a flow of fuel into the heat exchanger; and a controller adjusting the control valve to communicate fuel flow to the heat exchanger based on a determined capacity of the fuel to accept heat in view of the measured temperature of the fuel and that the measured parameter of the fuel is within a predefined range”. 
With respect to independent claim 13, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “determining that the measured fuel mass is within a predefined range in view of the measured temperature that is indicative of a capacity of the fuel to accept additional heat input; and transferring heat into the fuel in response to the measured fuel mass being within the predefined range in view of the measured temperature”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741